Citation Nr: 0005490	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from March 1971 to May 1973.

This appeal arose from an August 1994 rating decision which 
denied the veteran's request to reopen his claim for service 
connection for post-traumatic stress disorder.  

On March 18, 1997, the Board of Veterans' Appeals (Board) 
issued a decision, which denied the veteran's request to 
reopen his claim for service connection for post-traumatic 
stress disorder.  The veteran appealed the Board's 1997 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the Court).  By order 
dated January 28, 1999, the Court vacated the Board's 
decision and remanded the matter to the Board for compliance 
with the instructions in the joint motion for remand.  Copies 
of the Court's order and the joint motion for remand are 
included in the veteran's claims file.


REMAND

The veteran contends that his stressors include, while aboard 
the U.S.S. Duluth, (LPD-6), being fired upon three times 
while at Quang Tri with the last shell hitting about 100 
yards from the ship.  He indicated that he experienced a 
raging fear while sailing to the Gulf Of Tonkin as well as on 
returning to DaNang and Quang Tri.

The Board notes that the service personnel records reflect 
that the veteran was aboard the Duluth during the period from 
February to July 1972 and that he served aboard the Duluth 
while it participated in operations against the enemy in 
Republic of Vietnam waters during this period.

The veteran's representative, in arguments presented in 
January 2000, notes that, as the veteran served aboard the 
Duluth, an amphibious transport dock ship designed to support 
amphibious assaults, it is incumbent upon the Department of 
Veterans Affairs to secure the government records pertaining 
to the ship while the veteran was aboard and it participated 
in operations against the enemy in Republic of Vietnam 
waters.  

Accordingly, this claim is being REMANDED to the originating 
agency to take the following action as quickly as 
practicable:

1.  The RO should contact the Navy 
History Center, Operational Archives 
Branch, Washington Navy Yard, 901 M 
Street, S.E., Washington, D.C. 20374-
5060, in order to obtain complete copies 
of the deck logs of the Duluth for the 
period from February 1972 through July 
1972.  All documents obtained should be 
associated with the veteran's claims 
file.

2.  Upon completion of the above, the RO 
should readjudicate the veteran's request 
to reopen his claim for service 
connection for post-traumatic stress 
disorder.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



